 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     GABRIEL SOLIS,                    ) NO. CV 19-2493-ODW (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   M.E. SPEARMAN, Warden,            )
                                       )
15                   Respondent.       )
16   _________________________________ )

17
18
19         Pursuant to the Court’s Order Accepting Findings and Recommendations of United

20   States Magistrate Judge,

21
22        IT IS ADJUDGED that this action is dismissed with prejudice.

23
24   DATED: February 12, 2020

25                                                      ________________________________
                                                                OTIS D. WRIGHT, II
26                                                      UNITED STATES DISTRICT JUDGE
27
28
